            Case 1:19-cv-12432-LTS Document 35 Filed 04/09/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                               )
CRAIG ERICKSON,                                )
                                               )              No. 1:19-cv-12432-LTS
                       Plaintiff,              )
                                               )              JURY DEMAND
v.                                             )
                                               )
TOWN OF ROCKLAND, MA,                          )
                                               )
                       Defendant.              )
                                               )

                                    JOINT STATUS REPORT

       The parties met for mediation before Magistrate Judge Judith Dein on April 2, 2021. The

mediation was not successful, but for the reasons stated below, the parties seek a 90-day stay of

this case to allow for a ruling in a state court case involving Plaintiff, the Town, and the

Massachusetts Civil Service Commission before attempting to mediate again.

       1.      Before filing this lawsuit, Plaintiff filed two cases with the Civil Service

Commission challenging a 30-day suspension (Erickson v. Rockland Fire Department, No. D-

17092 (Civil Serv. Comm’n)) and a termination (Erickson v. Town of Rockland, No. D1-17-218

(Civil Serv. Comm’n). The suspension, termination, and the findings laid out in the two

resulting Civil Service Commission decision, in large part, gave rise to Plaintiff’s claims of

discrimination under Title VII and Chapter 151B in this lawsuit.

       2.      The Town appealed the Civil Service Commission’s ruling on the 30-day

suspension of Plaintiff to the Plymouth Superior Court, which upheld the decision to overturn the

suspension. The Town further appealed the Superior Court’s ruling to the Massachusetts




                                                   1
            Case 1:19-cv-12432-LTS Document 35 Filed 04/09/21 Page 2 of 3




Appeals Court. The appeal has been fully briefed and is set for oral argument on April 14, 2021.

See Town of Rockland v. Civil Serv. Comm’n, Appeal No. 2020-p-610.

       3.      The Town also appealed the Civil Service Commission’s ruling on the

termination of Plaintiff to the Suffolk Superior Court. That appeal is stayed pending a ruling by

the Appeals Court on the 30-day suspension.

       4.      The parties agree that a brief stay to allow for a decision in the Appeals Court

case could lead to a more productive mediation in the near future.

       The parties, therefore, jointly request a 90-day stay of this case to allow for a decision by

the Massachusetts Appeals Court in Town of Rockland v. Civil Serv. Comm’n, Appeal No.

2020-p-610.



 DATED: April 9, 2021

 Respectfully submitted,

 Plaintiff,                                     The Defendant,
 CRAIG ERICKSON,                                TOWN OF ROCKLAND,

 By his attorney,                               By Its Attorneys,

                                                /s/ Gareth W. Notis
                                                Gareth W. Notis, BBO #637814
 /s/Benjamin J. Weber
                                                gnotis@morrisonmahoney.com
 Benjamin J. Weber BBO# 673736
                                                MORRISON MAHONEY LLP
 Of Counsel                                     250 Summer Street
 LICHTEN & LISS-RIORDAN, P.C.                   Boston, MA 02210-1181
 729 Boylston Street, Suite 2000                Phone: 617-439-7500
 Boston, MA 02116                               Fax: 617-342-4821
 (617) 994 5800
 bjweber@llrlaw.com




                                                 2
          Case 1:19-cv-12432-LTS Document 35 Filed 04/09/21 Page 3 of 3




                                     CERTIFICATE OF SERVICE

        I hereby certify that on April 9, 2021, Plaintiff’s motion to continue was electronically

filed with the Clerk of the Court using the CM/ECF system which will send notification of such

filing to all attorneys of record.

                                              /s/Benjamin J. Weber
                                              Benjamin J. Weber




                                                 3
